

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


CONVERTIBLE NOTE



FOR VALUE RECEIVED, bioMETRX, Inc., a Delaware Corporation (hereinafter called
"Borrower"), hereby promises to pay to Joseph Panico, (the "Holder") or his
assigns or successors in interest or order, without demand, the sum of Four
Hundred Thousand Dollars ($400,000) (“Principal Amount”), with simple and unpaid
interest thereon, 9 months from closing date of August __, 2007 (the "Maturity
Date"), if not sooner paid.

ARTICLE I


INTEREST; AMORTIZATION

   

 1.1.  Interest Rate. Subject to Section 4.7 hereof, interest payable on this
Note shall accrue at a rate per annum (the "Interest Rate") of ten percent
(10%). Interest on the Principal Amount shall accrue from the date of this Note
and shall be due and payable beginning at the start of the fourth (4th) month
after issuance and be due and payable on the first of every month thereafter
until the Note is paid in full. The Holder shall have the option to accept
payment of interest in shares of the Company’s common stock (“Common Stock”).
The number of shares will be based on the “market value” of the Common Stock.
The Market Value will be determined by averaging the closing price of the
Company’s common stock for the ten (10) trading days, immediately prior to the
interest payment date.



1.2 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, provided that such default is not cured within ten (10)
days of notice of default, then from the first date of such occurrence, the
annual interest rate on this Note shall (subject to Section 5.7) automatically
be increased to sixteen percent (16%).


ARTICLE II


CONVERSION RIGHTS


2.1. Holder's Conversion Rights. Subject to Section 2.2, the Holder shall have
the right, but not the obligation at all times, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, into shares of
Common Stock, subject to the terms and conditions set forth in this Article II
at the rate of $1.00 per share of Common Stock (“Fixed Conversion Price”) as
same may be adjusted pursuant to this Note and the Subscription Agreement. The
Holder may exercise such right by delivery to the Borrower of a written Notice
of Conversion pursuant to Section 2.3.
 

--------------------------------------------------------------------------------


 
2.2 Conversion Limitation. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.2 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.2, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower. The Holder may
decide whether to convert a Note or exercise Warrants to achieve an actual 4.99%
ownership position.

2.3. Mechanics of Holder's Conversion.


(a) In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a "Notice of
Conversion") to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
amounts being converted. The original Note is not required to be surrendered to
the Borrower until all sums due under the Note have been paid. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records. Each date on which
a Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a "Conversion Date." A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.


(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel, if so
required by the Borrower's transfer agent and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
crediting the account of the Holder's designated broker with the Depository
Trust Corporation ("DTC") through its Deposit Withdrawal Agent Commission
("DWAC") system within three (3) business days after receipt by the Borrower of
the Notice of Conversion (the "Delivery Date"). In the case of the exercise of
the conversion rights set forth herein the conversion privilege shall be deemed
to have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Borrower of
the Notice of Conversion. The Holder shall be treated for all purposes as the
record holder of such shares of Common Stock, unless the Holder provides the
Borrower written instructions to the contrary. Notwithstanding the foregoing to
the contrary, the Borrower or its transfer agent shall only be obligated to
issue and deliver the shares to the DTC on the Holder’s behalf via DWAC (or
certificates free of restrictive legends) if the registration statement
providing for the resale of the shares of Common Stock issuable upon the
conversion of this Note is effective and the Holder has complied with all
applicable securities laws in connection with the sale of the Common Stock,
including, without limitation, the prospectus delivery requirements. In the
event that Conversion Shares cannot be delivered to the Holder via DWAC, the
Borrower shall deliver physical certificates representing the Conversion Shares
by the Delivery Date.
 

--------------------------------------------------------------------------------




2.4. Conversion Mechanics.


(a) The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article II shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Fixed Conversion Price.


(b) The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion shall be subject to adjustment from time to time
upon the happening of certain events while this conversion right remains
outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.
 

--------------------------------------------------------------------------------




C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.


D. Share Issuance. If the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in the Securities Purchase Agreement), prior to
the complete conversion or payment of this Note, for a consideration less than
the Fixed Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Fixed Conversion
Price shall be reduced to such other lower issue price. For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Conversion Price. The reduction of the Fixed Conversion Price described in this
paragraph is in addition to the other rights of the Holder described in the
Securities Purchase Agreement.


(c) Whenever the Conversion Price is adjusted pursuant to Section 2.4(b) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


2.5. Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than one hundred
percent (100%) of the number of shares to provide for the issuance of Common
Stock upon the full conversion of this Note. Borrower represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable. Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.6. Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Company. In the event that the Holder elects not to surrender a Note
for reissuance upon partial payment or conversion, the Holder hereby indemnifies
the Borrower against any and all loss or damage attributable to a third-party
claim in an amount in excess of the actual amount then due under the Note.
 

--------------------------------------------------------------------------------




ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:



3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five ten (10) days after the due date.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of this Note or Transaction Documents in any material respect
and such breach, if subject to cure, continues for a period of ten (10) days
after written notice to the Borrower from the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Securities Purchase Agreement,
Transaction Document or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.



3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $50,000 and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) days or in any event later
than five (5) days prior to the date of any proposed sale thereunder.

3.6 Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than twenty (20) days, on the payment of
any one or more debts or obligations aggregating in excess of $50,000 beyond any
applicable grace period;


3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60) days
of initiation.
 

--------------------------------------------------------------------------------




3.8 Delisting. Failure of the Common Stock to be quoted or listed on the
Principal Market; failure to comply with the requirements for continued listing
on the Bulletin Board for a period of seven consecutive trading days; or
notification from the Bulletin Board or any Principal Market that the Borrower
is not in compliance with the conditions for such continued listing on the
Principal Market.


3.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to Borrower’s Common Stock that lasts for five or more
consecutive trading days.



3.10
Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note if requested by Borrower, a replacement Note, and such failure
continues for a period of five (5) business days after the due date.




3.11
Cross Default. An Event of Default (as defined herein and in the Holder’s
Warrants and Registration Rights Agreement respectively) in any other Note or
Warrant issued by the Company to the Holder pursuant to any other agreement
between the parties currently existing or in the future shall constitute an
Event of Default, where a ‘Cross Default’ means a default by the Company of a
material term, covenant, warranty or undertaking of any of the documents or
other agreement to which the Company and Holder are parties, including but not
limited to the Notes, the Common Stock Purchase Warrants, Warrant Amendments,
Registration of Rights Agreement and Royalty Agreement or the occurrence of a
material event of default under any such other agreement which is not cured
after any required notice and/or cure period

 
ARTICLE IV


ADDITIONAL CONSIDERATION


4.1 Common Stock. As consideration for providing the loan evidenced by this Note
the Company shall issue to the Holder within five (5) business days from the
date of closing 87,500 shares of its common stock.


4.2 Warrants. In addition to the common stock discussed in Section 4.1 the
Company shall issue the Holder 87,500 Common Stock Purchase Warrants
(“Warrants”), within seven (7) days of closing of this Agreement. The Warrants
shall have a term of four (4) years and shall be exercisable of a price of $1.00
per share. The Company shall also amend any and all warrants currently held by
the holder, within 15 days of closing so as to extend the exercise date by an
additional four (4) years and reset the exercise price of these warrants to
$1.00 per share.
 

--------------------------------------------------------------------------------




4.3 Collateral. The Company or an affiliate/subsidiary of the Company shall
pledge 500,000 shares of the Company’s common stock as collateral for the loan
within five (5) business days from the date of closing 87,500 shares of its
common stock.


. The shares will be deposited and held in escrow by the Holder’s counsel.



ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.



5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon receipt. 

5.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.
 

--------------------------------------------------------------------------------


 
5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the State of
New York, each located in the County of New York. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other court
in favor of the Holder.

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8. Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9 Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.


5.10 Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of August, 2007.



        bioMETRX, Inc.  
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 
WITNESS:


______________________________________
 

--------------------------------------------------------------------------------



NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by bioMETRX, Inc. (the
"Borrower") on August ____, 2007 into Shares of Common Stock of the Borrower
according to the conditions set forth in such Note, as of the date written
below.





Date of
Conversion:_________________________________________________________________




Conversion
Price:___________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Borrower



Shares To Be
Delivered:______________________________________________________________



Signature:________________________________________________________________________



Print
Name:________________________________________________________________________



Address:_________________________________________________________________________


_________________________________________________________________________



--------------------------------------------------------------------------------


 